DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/12/21 with respect to the 35 USC 103 	 have been fully considered but they are not persuasive. Specifically, while applicant has incorporated the features of claims 2-4 into claim 1 and claims 12-13 into claim 11 the independent claims are now rejected under the prior art previously used for all of these claims.
Applicant failed to provide meaningful arguments against the references of record teaching the limitations of the claims. As such and as the limitations were substantially present in the previous claim set, the claims are now rejected over the same art. 
The rejections of record under 35 USC 102 have been withdrawn in view of applicant’s amendments.
With respect to the 112b rejections of record, applicant’s amendment has fixed some but not all of the issues. As applicant did not explicitly address examiner’s interpretation of the phrase “equal and opposite” angled directions and the language still exists in claim 11, claim 11 is still currently rejected under 35 USC 112b. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the first angled direction being equal and opposite the second angled direction.” It is unclear to the examiner what a direction being equal and opposite another direction means. The examiner is interpreting the claims as if the directions angled the same from the circumferential direction but could be considered to extend from opposite sides than this is “equal and opposite” as these would be equal in magnitude but cancel each other if added together using vector geometry. 
Claims 14-19 are rejected as being dependent upon rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US20160089938A1, of record) in view of Yamakawa (US20150298508A1, of record) and Miyasaka (US20070017618A1, of record).
With respect to claim 1, Iwasaki teaches a tread for a tire comprising: a first circumferential groove extending in a circumferential direction of the tire (main groove 4 on left side, Fig. 1); a second circumferential groove extending in the circumferential direction of the tire (main groove 3 on the left side, Fig. 1); a third circumferential groove extending in the circumferential direction of the tire (main groove 3 on the right side, Fig. 1); and a fourth circumferential groove extending in the circumferential direction of the tire (main groove 4 on the right side, Fig. 1), the first, second, third, and fourth circumferential grooves defining first, second, third, fourth, and fifth ribs (Fig. 1 ribs 7, 6, 5, 6, and 7 from left to right), the second and fourth ribs including lateral grooves and lateral sipes (middle land sections 6, with lateral grooves 10 and 20 and middle sipes 35 45 63 and 64), the lateral grooves and the lateral sipes each extending in a first angled direction relative to the first circumferential groove across the tire tread (shown in Fig. 1, Fig. 6), two lateral sipes being disposed circumferentially between each pair of lateral grooves (shown in Fig. 6), one of the two lateral sipes (middle slot 30 and 40 and sipe 35 and 45, Fig. 6), the other of the two lateral sipes extending in a second axial direction and having a first width transitioning in the second axial direction to a second wider width adjacent a lateral mid-point of the second and fourth ribs, the first axial direction being opposite the second axial direction (middle slot 30 and 40 and sipe 35 and 45, Fig. 6).
	Iwasaki further teaches lateral sipes within the third rib (crown slot 8 and crown sipe 9), two lateral sipes being disposed circumferentially (Fig. 3, pairs of complex sipes marked by 8 and 9) one of the two lateral sipes extending in the first axial direction and having a first width transitioning in the first axial direction to a second wider width adjacent a lateral mid-point of the third rib (sipes marked by 8+9 on left side of Fig. 3 ), the other of the two lateral sipes extending in the second axial direction and having a first width transitioning in the second axial direction to a second wider width adjacent a lateral mid-point of the third rib, the first angled direction being equal and opposite the second angled direction (sipes marked by 8+9 on right side of Fig. 3).
Iwasaki fails to teach lateral grooves in the third rib being silent on this. In the same field of endeavor, pneumatic assymetric tire tread design, Yamakawa teaches a crown rib [equivalent to the third rib] wherein the third rib including lateral grooves and lateral sipes (Fig. 3, center lug grooves 31 and center sipes 30, Figs. 1 and 5 ), the lateral grooves and the lateral sipes each extending in a second angled direction relative to the third circumferential groove across the tire tread (Fig. 5), a pair of sipes (Figs. 1 and 5). It would have been obvious to one of ordinary skill in the art to modify the tire as taught in Iwasaki by modifying the center rib [third rib] to include lateral grooves between every set of two sipes in order to  achieve wear resistance, wet steering stability, and steering stability on snow (P0078).
Iwasaki fails to teach a secondary groove as claimed in the first rib being silent on this. In the same field of endeavor, pneumatic tire tread design, Miyasaka teaches a shoulder land portion 10 with circumferential grooves extending completely around the rib (circumferential sipes 11, 12, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to include these sipes in order to ensure excellent turning performance while maintaining rigidity (P0043). Miyasaka further teaches wherein the first rib includes a tertiary groove circumferentially extending completely around the first rib (circumferential sipes 11, 12, Fig. 1).
	With respect to claim 5, Iwasaki fails to explicitly teach wherein the lateral grooves have a radial depth between 1.0 mm and 4.0 mm. However Iwasaki does teach that the depths of the main circumferential grooves are between 7.5 and 10 mm (P0025). As shown in Fig. 2A and 2B the depths of the lateral grooves are Dm1 through Dm4 and are about half or less of the depth of the main grooves. As such, one of ordinary skill in the art would based off of the drawings and description of Iwasaki be motivated to try lateral groove depths of around between 3.75 to 5 mm or less, which overlaps with the claimed range. 
	With respect to claim 6, Iwasaki fails to explictly teach wherein the lateral sipes have a radial depth between 1.0 mm and 3.0 mm. However Iwasaki does teach that the (P0025). As shown in Fig. 2A and 2B slots 30 and 40 are less deep than than the lateral grooves, which themselves are less than about half as deep as the circumferential grooves. As such, one of ordinary skill in the art would based off of the drawings and description of Iwasaki be motivated to try lateral sipe depths of less than 3.75 to 5 mm , which overlaps with the claimed range. 
With respect to claim 7, Iwasaki teaches wherein the fifth rib includes one end blind sipes (shoulder sipes 74, Fig. 7), but is silent on their depths.  In the same field of endeavor, pneumatic tire tread design, Yamakawa teaches sipes 62 with a depth of from 2 to 10mm (Fig. 10, P0113). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to specifically have depth within the range as taught by Tamakawa in order to increase snow steering stability (P0101).
With respect to claim 8, Iwasaki further teaches wherein the first rib includes lateral grooves extending at a first angle relative to the first circumferential groove across the tread (grooves 71 and 72, Fig. 4).
With respect to claim 9 Iwasaki further teaches wherein the first rib includes two sipes disposed circumferentially between each pair of lateral grooves, the two sipes extending at the first angle relative to the first circumferential groove across the tread (shoulder sipe 74, Fig. 7).
With respect to claim 10 Iwasaki is silent on the depth of these sipes. In the same field of endeavor, pneumatic tire tread design, Yamakawa teaches sipes 62 with a depth of from 2 to 10mm (Fig. 10, P0113). It would have been obvious to one of ordinary skill increase snow steering stability (P0101).
With respect to claim 11, Iwasaki teaches a tread for a tire comprising: a first circumferential groove extending in a circumferential direction of the tire (main groove 4 on left side, Fig. 1); a second circumferential groove extending in the circumferential direction of the tire (main groove 3 on the left side, Fig. 1); a third circumferential groove extending in the circumferential direction of the tire (main groove 3 on the right side, Fig. 1); and a fourth circumferential groove extending in the circumferential direction of the tire (main groove 4 on the right side, Fig. 1), the first, second, third, and fourth circumferential grooves defining first, second, third, fourth, and fifth ribs (Fig. 1 ribs 7, 6, 5, 6, and 7 from left to right), the second and fourth ribs including lateral grooves and lateral sipes (middle land sections 6, with lateral grooves 10 and 20 and middle sipes 35 45 63 and 64), the lateral grooves and the lateral sipes each extending in a first angled direction relative to the first circumferential groove across the tire tread (shown in Fig. 1, Fig. 6), two lateral sipes being disposed circumferentially between each pair of lateral grooves (shown in Fig. 6), one of the two lateral sipes extending in a first axial direction and having a first width transitioning in the first axial direction to a second wider width adjacent a lateral mid-point of the second and fourth ribs (middle slot 30 and 40 and sipe 35 and 45, Fig. 6), the other of the two lateral sipes extending in a second axial direction and having a first width transitioning in the second axial direction to a second wider width adjacent a lateral mid-point of the second and fourth ribs, the first axial direction being opposite the second axial direction (middle slot 30 and 40 and sipe 35 and 45, Fig. 6).
(crown slot 8 and crown sipe 9), two lateral sipes being disposed circumferentially (Fig. 3, pairs of complex sipes marked by 8 and 9) one of the two lateral sipes extending in the first axial direction and having a first width transitioning in the first axial direction to a second wider width adjacent a lateral mid-point of the third rib (sipes marked by 8+9 on left side of Fig. 3 ), the other of the two lateral sipes extending in the second axial direction and having a first width transitioning in the second axial direction to a second wider width adjacent a lateral mid-point of the third rib, the first angled direction being equal and opposite the second angled direction (sipes marked by 8+9 on right side of Fig. 3). 
	Iwasaki fails to teach lateral grooves in the third rib being silent on this. In the same field of endeavor, pneumatic assymetric tire tread design, Yamakawa teaches a crown rib [equivalent to the third rib] wherein the third rib including lateral grooves and lateral sipes (Fig. 3, center lug grooves 31 and center sipes 30, Figs. 1 and 5 ), the lateral grooves and the lateral sipes each extending in a second angled direction relative to the third circumferential groove across the tire tread (Fig. 5), a pair of sipes extending between each pair of lateral grooves (Figs. 1 and 5). It would have been obvious to one of ordinary skill in the art to modify the tire as taught in Iwasaki by modifying the center rib [third rib] to include lateral grooves between every set of two sipes in order to  achieve wear resistance, wet steering stability, and steering stability on snow (P0078). 
Iwasaki fails to teach a secondary groove as claimed in the first rib being silent on this. In the same field of endeavor, pneumatic tire tread design, Miyasaka teaches a 10 with circumferential grooves extending completely around the rib (circumferential sipes 11, 12, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to include these sipes in order to ensure excellent turning performance while maintaining rigidity (P0043).  Miyasaka further teaches wherein the first rib includes a tertiary groove circumferentially extending completely around the first rib
With respect to claim 14, Iwasaki fails to explictly teach wherein the lateral grooves have a radial depth between 1.0 mm and 4.0 mm. However Iwasaki does teach that the depths of the main circumferential grooves are between 7.5 and 10 mm (P0025). As shown in Fig. 2A and 2B The depths of the lateral grooves are Dm1 through Dm4 and are about half or less of the depth of the main grooves. As such, one of ordinary skill in the art would based off of the drawings and description of Iwasaki be motivated to try lateral groove depths of around between 3.75 to 5 mm or less, which overlaps with the claimed range. 
	With respect to claim 15, Iwasaki fails to explictly teach wherein the lateral sipes have a radial depth between 1.0 mm and 3.0 mm. However Iwasaki does teach that the depths of the main circumferential grooves are between 7.5 and 10 mm (P0025). As shown in Fig. 2A and 2B slots 30 and 40 are less deep than than the lateral grooves, which themselves are less than aabout half as deep as the circumferential grooves. As such, one of ordinary skill in the art would based off of the drawings and description of Iwasaki be motivated to try lateral sipe depths of less than 3.75 to 5 mm , which overlaps with the claimed range. 
(shoulder sipes 74, Fig. 7), but is silent on their depths.  In the same field of endeavor, pneumatic tire tread design, Yamakawa teaches sipes 62 with a depth of from 2 to 10mm (Fig. 10, P0113). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to specifically have depth within the range as taught by Tamakawa in order to increase snow steering stability (P0101).
	With respect to claim 17, Iwasaki further teaches wherein the first rib includes lateral grooves extending at a first angle relative to the first circumferential groove across the tread (grooves 71 and 72, Fig. 4).
	With respect to claim 18 Iwasaki further teaches wherein the first rib includes two sipes disposed circumferentially between each pair of lateral grooves, the two sipes extending at the first angle relative to the first circumferential groove across the tread (shoulder sipe 74, Fig. 7).
	With respect to claim 19 Iwasaki is silent on the depth of these sipes. In the same field of endeavor, pneumatic tire tread design, Yamakawa teaches sipes 62 with a depth of from 2 to 10mm (Fig. 10, P0113). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to specifically have depth within the range as taught by Tamakawa in order to increase snow steering stability (P0101).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741